Per Curiam.

As it is to be presumed, in this case, that the
officer who served the execution returned that the appraisers were disinterested freeholders, perhaps, on a trial between these parties, that fact would not have been traversable. But here the parties have agreed that the appraisers were inhabitants of the town of Boston. As such, they were parties to the suit in which the execution issued; and, as such, they were certainly not disinterested. The statute referred to by the counsel for the demandants has removed the objection of incompetency as witnesses from corporators, which shows that they were not competent at common law. But it would be going far beyond the plain and apparent intent of the legislature to extend that provision to the case of appraisers on the extent of executions. Upon a suggestion of the inconvenience of the law, as it applies to the peculiar circumstances of the town of Boston, the legislature would doubtless provide a remedy; but, until such provision is made, the rules of the common law must govern, (a)

Demandants nonsuit.


 Pearce vs. Atwood, 13 Mass. Rep. 324.